  Case 2:18-cv-02158-KHV Document 439-13 Filed 05/15/20 Page 1 of 11




                          Morgan Case Narrative Review
My name is Robert Dabrow. I am a licensed medical doctor who finished
Pediatric Residency training in 1987. I have been a board- certified pediatrician
with the American Board of Pediatrics since 1989. I have experience in both
inpatient pediatric care (1987-1992 and 2007-2018) as well as outpatient
pediatric care in the office setting (1992-2006). I have been an academic pediatric
physician supervising residents in both the inpatient and outpatient setting from
1987-1992 as well as 2008-2018. All my teaching experiences included
supervising responsibility for medical and osteopathic residents as well as medical
student education. In all my programs, I was teaching both family practice and
pediatric residents as well as medical students. I have received multiple teaching
awards from both the lnova Fairfax Children's Hospital (VCU College of Medicine)
as well as Florida Hospital for Children in Orlando and University of Central Florida
College of Medicine. In addition, I worked supplemental shifts from 2009-2011 at
a community hospital emergency room in Baltimore, MD. My diverse pediatric
patient care and teaching experiences covers a wide range of simple and complex
problems which would make me uniquely qualified to understand the standards
of care and requirements for evaluation and treatment of the acutely ill child as
well as the standard of care and requirements of being a pediatric hospitalist.
I am familiar with the standards of care, expectations and requirements of a
pediatric hospitalist attending in charge of residents and students in training.
Furthermore, I am familiar with the standards of care, expectations and
requirement of mid-level providers and emergency room physicians in similar
clinical situations involving the presentation of a pediatric patient. For the two
years prior to March 5, 2017 I was actively practicing as a pediatric attending
physician in both the hospital and ambulatory care settings for 90% of my work
week (and had administrative duties for 10% of my time). For those years I was a
full time pediatric hospitalist at a children's hospital in Orlando, FL.
For the current case review I have reviewed the following records and
depositions:
Emergency Room record from Wesley Woodlawn Hospital dated March 5, 2017
{Bates Numbers: 010001- 010019)


                                                                             ; DEFENDANT'S


                                                                             I
                                                                             $.
                                                                                 EXHIBIT

                                                                                        G
  Case 2:18-cv-02158-KHV Document 439-13 Filed 05/15/20 Page 2 of 11




Emergency room record and admitting/inpatient records from Via Christi Hospital
St Francis (Bates Numbers: 020001- 021894) with an emphasis on
documentation for services rendered up until the calling of a rapid response and
subsequent code on the morning of March 6, 2017.
Depositions provided to me for review were from the attending physicians - Bala
Bhimaverapu and Gregory Faimon; resident physicians - Connor Hartpence, Jamie
Borick, and Stefanie White; PA Bridget Grover; ARNP Jennifer Chambers Daney;
Tiffany Redmond RN; and medical student Samuel DuMontier. In addition I
reviewed the depositions of Jennifer Knight, Nelda Appell, and Kelli Morgan.
The following is a summary of the medical records that I have reviewed. On
March 5, 2015 at approximately 1800, D.M. Morgan presented to Wesley ED
triage. Triage notes documented a chief complaint of headache 2 mornings of
nausea, dizzy and unbalanced for 2 days. Fever was denied. There was no
mention of sore throat but a history of throat being red was reported by the
parent. Vital signs were reported as normal, without fever, but did not include a
blood pressure reading. He was diagnosed as having strep throat by PA Grover
and was not seen by an MD. The diagnosis appears to be based on a positive rapid
strep test and a slightly red throat in a child with the above complaints. He was
discharged around 19:06 with a prescription for oral amoxicillin.
Due to persistent vomiting, headache and inability to take oral medications he
presented to the Via Christi ER at about 02:22 am. He was seen initially by ARNP
Daney who assumed and agreed with the previous diagnosis of strep throat and
noted that he had failed outpatient therapy. On arrival initial vital signs recorded
that he was hypertensive (BP 124/69), bradycardic (HR 69) and had low
respiratory rate (RR 16). He was given a bolus of IV fluids, anti-nausea medication
(Zofran) and screening laboratories were obtained including complete blood
count and electrolytes. CBC did show elevated white cell count (21.6), chemistries
showed elevated glucose (189) and low CO2 (21) but no evidence of dehydration
by chemistries (normal BUN/Cr). Repeat strep testing was not performed.
Decision was made to recommend placement in the hospital under observation
status. ARNP Daney reportedly spoke with Dr. Bala (attending pediatric faculty
and hospitalist) who accepted patient for admission for the diagnosis of strep
throat with a plan for observation and oral antibiotics. There are no records of
  Case 2:18-cv-02158-KHV Document 439-13 Filed 05/15/20 Page 3 of 11




 this transfer of care or sign out between ARNP Daney and Dr. Bala. Dr. C
 Hartpence {admitting intern) saw the patient in the ED around 6 am and did a
very comprehensive admission history but records that he deferred a neurologic
exam. Dr. Hartpence records that "D.M. Morgan is a previously healthy 5-year­old
male who presented to the ED with nausea and vomiting. Pt was diagnosed with
group A strep pharyngitis at Wesley ED at 6PM on Sunday and sent home with
Amoxicillin 480 mg BID x10 days. Pt took one dose but was unable to keep it
down, mother states he vomited 3 or 4 times after leaving Wesley. She was
worried about him getting treatment for his strep and thought that he might be
dehydrated, so she brought him to St. Francis ED. Pt's mother states that she is
unsure when symptoms started because pt 1s sister recently had a tonsillectomy
and she thinks pt was afraid that if he told his mom that his throat hurt that he
would have to have surgery as well. Nausea and vomiting started on Friday,
intermittent throughout the weekend. On Sunday, pt complained of headache,
dizziness, and worsening nausea and several episodes of emesis. Denies fevers,
chills, weight loss, abdominal pain, or rash.'' Dr. Hartpence wrote admit orders
based on the diagnosis of strep throat and requested oral antibiotics. Admit
orders included orders for vital signs every hour but there is no follow up
documentation if that was intentional or an error. Dr. Hartpence reportedly
reviewed the case by phone with Dr. Bala around 7:10 am but neither physician
has any recollection or record of the conversation. Dr. White {senior resident)
reports examining the patient around 6:15 am and signs her note at 7:22 am. She
does report that patient was "Seen by me at 0615. Per mom, he was nauseated,
dizzy and had a headache at home which is what prompted the hospital visit. He
vomited every 30 minutes to an hour after receiving the amoxicillin. He hasn't
vomited since receiving Zofran. He is very sleepy this morning and mom is
worried about how sleepy he is but she states he didn't sleep at all until getting
meds in the ED around 3 AM. On exam he is asleep but will wake to stimuli and
rub his eyes/push examiner's hand away. Uvula midline, tonsils enlarged with
some erythema but no obvious purulent exudate."
Nursing documentation of neurologic status is variable. At 4:31 RN Whillock
notes patient is alert and has a Glasgow score of 15. At 6:35 AM RN Zoglman
notes he is lethargic but has none listed under neurologic symptoms. She also
gives him a GCS of 15 and records no abnormality in tone with equal movement
  Case 2:18-cv-02158-KHV Document 439-13 Filed 05/15/20 Page 4 of 11




of his upper and lower extremities. She also notes him to be "very sleepy from
being up all night".
A medical student (Dumontier) saw the patient around 7am and signed a note at
0756 which was cosigned by the day intern Barick at 08:37 without changes. Dr.
 Barick possibly saw the patient briefly before 8am but the record is very unclear if
she independently examined the patient herself. There is no documentation that
Dr. Borick examined the patient herself as her note is simply an exact replication
of the previously written medical student note which was also co-signed later in
the day by the attending Dr Bala. There are no nursing notes that she was
observed to be examining the patient. In addition, both the medical student and
patient's mother could not state with certainty that Dr Borick independently
examined the patient. Nurse Redburn stated that Dr Barick was "upset because
                      ,
she didn1 t wake him, . What is certain is that the patient was never seen by any
attending physician at any locations and had no other resident physician
evaluations until about 1000 when both a rapid response and code were called.
There are no recorded vital signs from 06:39 until after the code began. The
patient was thought to be having seizures and was medicated, resuscitated,
intubated, and transferred to PICU after an emergency CT scan. According to the
chart the patient was subsequently found to have a posterior fossa/brainstem
tumor with obstructive hydrocephalus and was also diagnosed with a stroke.
The inadequate and substandard medical care provided to D.M. Morgan at both
Wesley and Via Christi revolve around two issues; (1) What are the requirements
to correctly diagnose strep throat in a 6 year old child and (2) What is the
differential diagnosis for a 6 year old child with headache, vomiting, abnormal
vital signs and an abnormal neurologic exam. For the reasons discussed below, it
is my opinion to a reasonable degree of medical certainty that PA Bridget Grover,
Dr. Faimon, Nurse Practitioner Daney-Chambers, Dr. Hartpence, Dr. Bala, Dr.
White and Dr. Barick (collectively the providers) all deviated from the standard of
care.
The diagnosis of strep throat for a school age child almost always requires a
history of sore throat with findings of pharyngitis. Besides history of sore throat,
there might be history of fever, swollen lymph glands, rash, exudates (pus) on the
tonsils, and frequently is associated with vomiting, abdominal pain or headache.
  Case 2:18-cv-02158-KHV Document 439-13 Filed 05/15/20 Page 5 of 11




If a patient has a history of sore throat plus a number of these findings by history
or exam, a rapid strep test should be considered along with confirmatory culture.
It is well known that between 5-15% of school age children carry the group A
streptococcal germ (the cause of strep throat} and are not actually infected.
Therefore, it is never recommended to do a strep screen on a child without a
supporting history and physical findings. Slightly red throat as the only clinical
finding in a vomiting child who did not complain either of fever or sore throat and
who had a headache, would not be enough reason to obtain a strep screen or
make a diagnosis of strep throat.
The diagnosis of increased intracranial pressure (increased ICP} can be difficult in
the early stages. However, it is well known that with increased ICP in a child, there
can be abnormalities of cranial nerve function such as eye findings, ocular
movement abnormalities, balance difficulty, and vomiting without associated
findings of acute gastroenteritis. It is well known that most brain tumors in
children occur in the posterior fossa or brainstem obstructing CSF flow at the
narrowest portion of the anatomic pathways causing elevated ICP. The complaint
of the worst headache a child ever had in a patient who never previously
complained of headache and had a few days of vomiting with balance
abnormalities would raise strong suspicion for increased ICP and possible brain
tumor or stroke. In addition, fundamental medical school teaching to all
physicians of so called "Cushing Triad" (the findings of elevated BP, bradycardia
and rapid or slow irregular breathing} is considered a classic finding for elevated
ICP.
For this patient, all providers had the opportunity to agree or disagree with the
initial incorrect diagnosis of strep throat. The medical records show that every
provider who treated this child assumed (incorrectly} and believed he had strep
throat based on incomplete history taking, inadequate physical diagnosis, and
inability to formulate an appropriate differential diagnosis for his various
symptoms.
I note multiple concerns regarding the initial ER care at Wesley Med Center.
Based on the depositions I reviewed there is a claim that triage nurse information
was not available nor reviewed by the treating provider (PA Grover}. This is not
the usual standard of care as triage information is a necessary part of all histories
  Case 2:18-cv-02158-KHV Document 439-13 Filed 05/15/20 Page 6 of 11




and usually included in the chief complaint. The fact that there is no blood
 pressure measured in a child who was hypertensive at every subsequent
measurement prior to his code suggests that the child would likely have been
hypertensive on arrival at Wesley. If an abnormal blood pressure had been
measured with the triage information of vomiting, dizzy, headache and
unbalanced, there should have been concerns for an expanded differential
diagnosis to include causes of elevated ICP and changed the approach to his
evaluation. Obtaining a blood Pressure measurement has been the standard of
care in all health care settings for children age 4 and up for both routine and
urgent visits. (blood pressure is one of the basic VITAL SIGNS) The patient never
reported fever and in fact denied fever. Neither the patient nor family ever
reported sore throat. They did report history of headache, being dizzy,
unbalanced and nausea and vomiting. PA Grover is the only provider in both
institutions who reported sore throat over 24 hours and vomiting with fever, but
she does not state clearly if this is what the parent told her or not. It is likely that
she assumed these complaints existed and that D.M. symptoms could be
explained by a poorly chosen lab test without looking at the entire constellation
of reported symptoms. Her diagnosis of strep pharyngitis would have been more
acceptable if patient presented with acute onset of fever, headache, sore throat
and had physical findings of strep throat NONE OF WHICH ARE REPORTED in her
notes. (I found it troubling that her diagnosis was not even supported by
Wesley's written discharge instructions provided. These instructions listed the
usual criteria to accurately diagnose strep throat and even discussed how carrier
state can confuse the clinical picture}. I would also find fault with the Wesley ER
attending (Dr. Faimon) who failed in his duty when he reviewed the chart that
same evening and did not pursue independently or with PA Grover why she felt
patient had strep with lack of clinical findings and based on the unusual triage
history and chief complaint reported.
Both PA Grover and Dr. Faimon should have considered an alternate diagnosis,
with acute elevated ICP at the top of any differential diagnosis list. The diagnosis
would be based on the history reported by the patient's mother, the history
recorded in the medical record and the lack of an alternate diagnosis to plausibly
explain his symptoms and findings. In such a situation a reasonable and prudent
physician or physician's assistant should have ordered a stat CT brain. These
  Case 2:18-cv-02158-KHV Document 439-13 Filed 05/15/20 Page 7 of 11




scans can be done without sedation, need minimal patient cooperation, do not
require an IV and would take less than 15 minutes from ordering to completion in
most acute care hospital emergency departments or free-standing emergency
rooms. For this patient the diagnosis could have been and should have been
made at the initial medical encounter.
ARNP Chambers also made the false assumption that the patient only had a
confirmed diagnosis of strep throat when he presented to Via Christi. The fact
that a patient returned for a second emergency room visit with worsening
symptoms and within a few hours of a prior visit always warrants additional
evaluation and closer attention to their history and a more comprehensive
physical exam. There was nothing recorded to suggest that a more
comprehensive history and physical was obtained. She also assumed that the
patient had a confirmed diagnosis which was not supported by her own limited
history or physical findings. It is troubling that no repeat strep test was
requested. Perhaps the original Wesley test was a false positive and a repeat
negative test would have raised even more suspicions that this was not a case of
strep throat. At Via Christi, the vital signs were taken on multiple occasions and
they were never completely normal. The medical record even highlights in bold
type the abnormal vital signs at each measurement. Hypertension was never
addressed. Bradycardia was never addressed. The labs obtained by ARNP
Chambers had significant abnormalities that were not explained by the diagnosis
of strep throat and were just felt to be "reactive" by other providers. There were
no abnormal physical findings supporting the diagnosis of strep pharyngitis.
There were no findings of dehydration by exam or labs despite multiple providers
comments about possible dehydration and need for IV fluids. There should have
been a great concern by nursing, ARNP and physician staff for the alertness or
more specifically the lack of alertness of this patient noted by multiple examining
staff to be excessively sleepy and poorly arousable. A concern for an alternate
diagnosis to strep throat such as an intracranial process with elevated ICP should
have been raised immediately after the initial Via Christi exam was completed by
the ARNP and certainly after the initial MD exam by the resident MD Dr.
Hartpence. As already noted, "In such a situation a reasonable and prudent
physician or physician's assistant (or ARNP) should have ordered a stat CT brain."
  Case 2:18-cv-02158-KHV Document 439-13 Filed 05/15/20 Page 8 of 11




The evaluation by the intern (Dr Hartpence) reads like a case study of someone
with increased I CP. Patient had 3 days of progressive symptoms including
headache, dizziness and worsening emesis. There were no reports suggesting
acute infectious process such as fever, sore throat, rash, abdominal pain or
diarrhea. The ENT exam is essentially normal, and the patient has not yet been
treated for presumed strep throat. The vital signs again are highlighted in bold
type in the hospital chart as abnormal (the classic Cushing Triad) and all medical
providers should have been suspicious of these abnormalities representing
something more severe and complex than untreated strep throat. The abnormal
labs would not usually be expected in a case of simple strep. Vomiting would
cause hypoglycemia usually, not hyperglycemia. Vomiting with dehydration to
cause symptoms would also have elevated BUN/Cr not normal results. Low CO2
representing metabolic acidosis is not consistent with strep throat. Elevated WBC
count in a non-febrile patient without other concerns for invasive infection should
have raised suspicion that other medical causes should be considered. There is
never a reproducible or fully documented neurologic exam including a review of
pupillary and eye movement findings which would have been very helpful to
evaluate for ICP issues.
 It is unfortunate that the senior resident on duty (Dr. White) did not follow up on
her own observations of excessive sleepiness and lethargy in a patient with
intractable vomiting and with headache. Her description of D.M. responses at her
exam reads more like grimace and withdrawal responses of someone with
depressed sensorium from intracranial pathology rather than a sleepy child. As
she cosigned the intern note without additional or alternate differential diagnosis
or plans of care (despite her own reported observations), it is clear she did not
consider increased ICP at all as a concern. This was another missed opportunity
to intervene and more thoroughly evaluate the patient for an intracranial process.
A third year family medicine resident near the end of her training should have
done a more detailed evaluation, created a more complete differential diagnosis
to include concerns for intracranial processes, and questioned the prior reports or
raised concerns to the attending physician. This did not take place.
The family medicine intern Dr. Barick was the last resident physician who may
have examined the patient prior to the code. I have previously expressed doubt
that she ever independently examined the patient. However, if she did examine
  Case 2:18-cv-02158-KHV Document 439-13 Filed 05/15/20 Page 9 of 11




the patient it was extremely limited and a very inadequate exam of an
unresponsive child. Her brief note simply repeats many of the previous errors
already noted in this report. There was an incorrect assumption that the patient
had strep throat and no other differential diagnosis considered. There was
ignorance of causes and explanations for various abnormal vital signs (highlighted
in bold in the EMR) abnormal labs (also highlighted in bold) a complete lack of a
neurologic exam, and a complete lack of ENT exam to support the reported
admission diagnosis. Unfortunately for the patient, this was the very last missed
opportunity to have ordered an emergency CT scan prior to the code. Had Dr
Barick done an appropriate and more complete exam or even reviewed the
history in the medical record, she would have recognized the need to escalate his
care by initiating immediate contact with a pediatric attending or pediatric
specialist to review the patient's findings and change the plan of care from "plan
to discharge later today". Unfortunately for the patient, the same can be stated
regarding the evaluations and plans of care by Ors. Hartpence, White, and the
attending Dr. Bala.
There are no comments or documentation by the three residents or advanced
practitioners or any nursing staff of Dr. Bala having any specific questions or
concerns about the patient or questions regarding plan of care or when he
planned to examine the patient. It is not evident that Dr. Bala had formulated any
alternate diagnosis for this patient after 2 independent handoffs from both ARNP
Chambers and Dr. Hartpence. It is the responsibility of any admitting physician
and especially for a teaching physician to have complete information at all
handoffs. This would include a brief but thorough history with awareness of vital
signs and knowing all appropriate physical findings and a review of any abnormal
labs. The attending should then formulate a careful differential diagnosis. That
did not take place for this patient as there was no differential diagnosis besides
the incorrect one of strep throat.
Dr. Bala failed in his responsibility to recognize that this patient had more
complexity than just "failed outpatient therapy for strep throat". Dr. Bala was the
pediatric hospitalist attending and the most experienced pediatric provider who
had two different opportunities to obtain transfer of care information. He was
ultimately the physician responsible for the care of this patient. He failed to
obtain a comprehensive history from the ARNP and residents, he failed to
 Case 2:18-cv-02158-KHV Document 439-13 Filed 05/15/20 Page 10 of 11




respond to abnormal findings that would have been provided in 2 different
handoffs and failed to formulate an appropriate differential diagnosis for the
patient. Basic competency requirements of the American Board of Pediatrics for
Infectious Diseases include the basic knowledge and understanding of Group A
streptococcal infections. There are specific competencies under Neurology and
Neurologic Disorders that list signs and symptoms of neurologic dysfunction
including headache {differentiation, evaluation and treatment), altered level of
consciousness and increased intracranial pressure. Dr. Bala failed to meet the
basic competencies for these medical conditions which is required training in all
pediatric residency programs and necessary knowledge for pediatric board
certification.
In most institutions, it is customary for new patients to be seen first (usually on
arrival) by an attending physician if they had not previously been evaluated by
another attending physician. Dr. Bala should have seen the patient early in the
morning of admission if he took call from home, or shortly after arrival to the
pediatric floor but did not see D.M. until a code was called around 10am.
For a pediatric hospitalist attending, especially a teaching attending, there are no
simple admissions. It is the responsibility of an attending MD to consider that
every child admitted to a hospital may have a potentially life-threatening problem
with some reasonable probability and look at the whole picture. This did not take
place here. At multiple intervention points along the care plan, an urgent or stat
CT should have been requested which would have shown obstructive
hydrocephalus, mass lesion and would have allowed immediate intervention by
an experienced ICU staff for treatment of increased ICP in a controlled manner.
This would most likely have prevented the cascade of life threating events that
manifested around 1000 with the code situation.
All staff involved in the care of D.M. Morgan failed to consider that strep throat is
a self-limiting infection that should not cause such extreme symptoms. All staff
involved failed to consider any alternate diagnosis for the history provided by his
family to multiple providers in 2 different institutions. There was no history of
sore throat, fever or any "classic" findings of strep pharyngitis in a school age
child. There was oversight in ignoring the most basic findings of repeatedly
abnormal vital signs, unexplained lab abnormalities and failure to consider that
Case 2:18-cv-02158-KHV Document 439-13 Filed 05/15/20 Page 11 of 11




his repeatedly reported and observed symptoms of vomiting, headache, dizziness,
unbalanced, and his presumed sleepiness and pushing away examiners were
findings of an someone with elevated intracranial pressure. Finally, it is hard to
understand how someone with such significant history, with abnormal neurologic
findings, lack of supportive physical findings, abnormal vital signs and abnormal
labs could be seen in 2 different hospital emergency departments and get
admitted to a teaching facility without ever seeing an attending MD prior to a
code situation.
These opinions are held to a reasonable degree of medical certainty.
Furthermore, I reserved the right to revise or modify my opinions based upon
receipt of additional information
Robert Dabrow MD FAAP July 22, 2019
��--""--'
